Exhibit 10.54

 

--------------------------------------------------------------------------------

**** CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE
COPY FILED HEREWITH OMITS THE INFORMATION SUBJECT TO THE CONFIDENTIALITY
REQUEST. OMISSIONS ARE DESIGNATED AS [****]. A COMPLETE VERSION OF THIS EXHIBIT
HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

PC OPTICAL STORAGE PATENT CROSS LICENSE AGREEMENT

 

This PC Optical Storage Patent Cross License Agreement (“Agreement”), executed
as of January 25, 2006 (the “Execution Date”), is made and entered into by and
between Zoran Corporation, a Delaware corporation with its principal place of
business at 1390 Kifer Road, Sunnyvale, CA, 94086, USA, (“Zoran”) and its wholly
owned subsidiary Oak Technology, Inc. (“Oak”) and MediaTek, Inc., a Taiwanese
corporation with its with its principal place of business at No. 1-2, Innovation
Road 1, Science-Based Industrial Park, Hsin-Chu City, Taiwan 300, R.O.C.
(“MediaTek”). This Agreement shall be effective as of January 25, 2006 (the
“Effective Date”).

 

RECITALS

 

A.                                   The parties have filed suit against each
other in the consolidated cases entitled Zoran Corp. v. MediaTek, Inc. et al.,
United States District Court, Northern District of California, C-04-02619 RMW,
C-04-04609 RMW (the “California District Court Actions”);

 

B.                                     The parties have filed suit against each
other in the consolidated case entitled MediaTek, Inc. v. Zoran Corporation,
United States District Court, District of Delaware, C.A. No. 04-895 (KAJ) (the
“Delaware District Court Action”);

 

C.                                     The parties have brought cases against
each other in the International Trade Commission, namely Investigation Nos.
337-TA-506 (the “506 Investigation”) and 337-TA-523 (the “523 Investigation”)
(the “ITC Cases”);

 

D.                                    MediaTek and its affiliated company,
MediaTek Software Design (Shenzhen) Co., Ltd. (“MediaTek Shenzhen”), has filed
suit against Zoran, Zoran (Shenzen) Co. Ltd. and Misuda Co., Ltd. (the “China
Defendants”) in the case entitled:  Patent Infringement Dispute Between
MediaTek, Inc., MediaTek Software Design (Shenzhen) Co., Ltd. v. US Zoran
Corporation, Zoran (Shenzen) Co. Ltd. and Misuda Co., Ltd. (the “China Action”);
and

 

E.                                      The parties hereto desire to settle all
of the above cases and actions (the California District Court Actions, Delaware
District Court Action, ITC Cases, and China Action are collectively referred to
as the “Actions”) through certain licenses, dismissals and releases, all as is
more particularly described in this Agreement.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the mutual promises and covenants contained
herein and of other good and valuable consideration, the parties agree as
follows:

 

1

--------------------------------------------------------------------------------


 

--------------------------------------------------------------------------------

**** CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. 
THE COPY FILED HEREWITH OMITS THE INFORMATION SUBJECT TO THE CONFIDENTIALITY
REQUEST.  OMISSIONS ARE DESIGNATED AS [****].  A COMPLETE VERSION OF THIS
EXHIBIT HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

1.                                      DEFINITIONS

 

a.                                       “Subsidiary” means, with respect to a
given entity, any corporation or other entity which directly or indirectly is
controlled by the given entity for so long as such control exists. Control will
mean direct or indirect ownership by the given entity of more than fifty percent
(50%) of the Voting Power or the power to direct or cause the direction of the
day-to-day management, operations, business and policies of the controlled
entity, whether through the ownership of voting securities, by contract or
otherwise.

 

b.                                      “After-Acquired Subsidiary” means any
entity that becomes a Subsidiary of a party during the term of this Agreement.

 

c.                                       “Assert” means to bring an action of
any nature before any legal, judicial, arbitration, administrative, executive or
other type of body or tribunal that has or claims to have authority to
adjudicate such action in whole or in part. Examples of such body or tribunal
include, without limitation, United States State and Federal Courts, the United
States International Trade Commission and any foreign counterparts of any of the
foregoing.

 

d.                                      “Change of Control” means a transaction
or series of related transactions in which either (i) a party consolidates or
merges with or into a third party, or sells, assigns, conveys, transfers, leases
or otherwise disposes of all or substantially all of its assets directly or
indirectly to a third party, or any third party consolidates with, or merges
with or into, a party, in each case unless the direct and indirect holders of
the outstanding voting stock or of other voting rights (referred to for
convenience as the “voting power”) entitled to elect directors or other managing
authority for such entity immediately prior to the transaction or series of
related transactions will hold, directly or indirectly, more than fifty (50%) of
the voting power of the surviving or transferee third party immediately after
the transaction or series of related transactions; or (ii) a third party or
“group” (as such term is used in Rule 13d-5 under the United States Securities
Exchange Act of 1934) is or becomes, or has the right to become, the beneficial
owner, directly or indirectly, of more than 50% of the total voting power of a
party.

 

e.                                       “Economic Interest” means rights of a
party to receive, directly or indirectly, a share of the profits of a Subsidiary
associated with securities or other equity or ownership interest in such
Subsidiary (including, for example, rights to receive dividends and other profit
distributions), whether or not actually distributed.

 

f.                                         [****].

 

g.                                      “Former Subsidiary” means any entity
that ceases to be a Subsidiary of a party during the term of this Agreement.

 

h.                                      “ITC” means the United States
International Trade Commission.

 

i.                                          [****].

 

2

--------------------------------------------------------------------------------


 

--------------------------------------------------------------------------------

**** CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. 
THE COPY FILED HEREWITH OMITS THE INFORMATION SUBJECT TO THE CONFIDENTIALITY
REQUEST.  OMISSIONS ARE DESIGNATED AS [****].  A COMPLETE VERSION OF THIS
EXHIBIT HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

j.                                          [****].

 

k.                                       “Licensed Product” means any product
that is a PC Optical Storage Device, the manufacturing, using, selling, offering
to sell, leasing, or importing of which in any country would, in the absence of
the license granted by this Agreement, directly or indirectly infringe one or
more claims of a party’s Licensed Patents.

 

l.                                          “MediaTek Licensed Patents” means
all Patents throughout the world that satisfy each of the following conditions: 
[****].

 

m.                                    “Patents” mean (i) any patent (including
any utility patent, design patent, patent of importation, patent of addition,
certificate of addition, certificate or model of utility) granted by the United
States or any other country, (ii) any reissue, continuation, parent, division,
extension, renewal, or continuation-in-part of any of the foregoing, (iii) any
counterpart anywhere in the world of any of the foregoing, (iv) any patent
application in the United States or any other country, and (v) any patent
application that is a continuation, continuing application, continuation-in-part
or division of any such application.

 

n.                                      “PC Optical Storage Business” means
[****].

 

o.                                      “PC Optical Storage Device” means any
data storage device [****].

 

p.                                      “Released Subsidiary” and “Released
Subsidiaries” of MediaTek means each Licensed Subsidiary of MediaTek as of the
Effective Date, as listed on Exhibit A.

 

q.                                      “Released Subsidiary” and “Released
Subsidiaries” of Zoran means each Licensed Subsidiary of Zoran as of the
Effective Date, as listed on Exhibit B.

 

r.                                         “Zoran Licensed Patents” mean all
Patents [****].

 

s.                                       “Voting Power” means the right to
exercise voting power with respect to the election of directors or similar
managing authority of an entity (whether through direct or indirect beneficial
ownership of shares or securities of such entity or otherwise).

 

t.                                         [****].

 

2.                                      LICENSES

 

a.                                       Zoran’s License to MediaTek.

 

(i)                                     Subject to the limitations on the scope
of the license granted in Section 2(d) below, Zoran, on behalf of itself and its
Subsidiaries, hereby grants to MediaTek and its Licensed Subsidiaries, for the
term of this Agreement only, a non-exclusive, non-transferable

 

3

--------------------------------------------------------------------------------


 

--------------------------------------------------------------------------------

**** CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. 
THE COPY FILED HEREWITH OMITS THE INFORMATION SUBJECT TO THE CONFIDENTIALITY
REQUEST.  OMISSIONS ARE DESIGNATED AS [****].  A COMPLETE VERSION OF THIS
EXHIBIT HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

and non-assignable (except as set forth in Section 7) license, without the right
to sublicense, under the Zoran Licensed Patents only, to make, have made
(subject to Section 2(d) below), use, import, lease, offer to sell, sell
(directly or indirectly) and otherwise transfer Licensed Products and to
practice any method or process in the PC Optical Storage Business.

 

(ii)                                  No implied licenses are granted hereunder.
Nothing contained in this Agreement shall expressly or by implication or by
estoppel or otherwise give MediaTek any right to license Zoran Licensed Patents
to any third party.

 

b.                                      MediaTek’s License to Zoran.

 

(i)                                     Subject to the limitations on the scope
of the license granted in Section 2(d) below, MediaTek, on behalf of itself and
its Subsidiaries, hereby grants to Zoran and its Licensed Subsidiaries, for the
term of this Agreement only, a non-exclusive, non-transferable and
non-assignable (except as set forth in Section 7) license, without the right to
sublicense, under the MediaTek Licensed Patents only, to make, have made
(subject to Section 2(d) below), use, import, lease, offer to sell, sell
(directly or indirectly) and otherwise transfer Licensed Products and to
practice any method or process in the PC Optical Storage Business.

 

(ii)                                  No implied licenses are granted hereunder.
Nothing contained in this Agreement shall expressly or by implication or by
estoppel or otherwise give Zoran any right to license MediaTek Licensed Patents
to any third party.

 

c.                                       Customers. The sale or lease of a
Licensed Product by a party or its Licensed Subsidiary to a direct or indirect
customer under the licenses granted in Section 2(a) or in Section 2(b), as
applicable, conveys the right for such customer to use, sell (directly or
indirectly), offer to sell and import such Licensed Products as sold by a party
or its Licensed Subsidiary (including as part of a larger combination through
the incorporation of the Licensed Products into other products to the extent
necessary for the use of such Licensed Products as part of PC Optical Storage
Devices).

 

d.                                      Limitations on Scope of License Grant.

 

(i)                                     The licenses granted in Sections 2(a),
2(b) and 2(c) to each party do not extend to [****].

 

(ii)                                  [****].

 

(iii)                               [****].

 

e.                                       [****] Patent License. Zoran represents
and warrants [****].

 

4

--------------------------------------------------------------------------------


 

--------------------------------------------------------------------------------

**** CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. 
THE COPY FILED HEREWITH OMITS THE INFORMATION SUBJECT TO THE CONFIDENTIALITY
REQUEST.  OMISSIONS ARE DESIGNATED AS [****].  A COMPLETE VERSION OF THIS
EXHIBIT HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

3.                                      DISMISSALS AND RELEASES

 

a.                                       Dismissals.

 

(i)                                     California District Court Actions.
Within three (3) business days following the Execution Date, Zoran, Oak and
MediaTek shall cause their respective counsel to file with the United States
District Court for the Northern District of California a stipulation of
dismissal and proposed order dismissing with prejudice the parties’ respective
claims and counterclaims in the California District Court Actions. The
stipulation shall provide that each party shall bear its own attorneys’ fees and
costs.

 

(ii)                                  Delaware District Court Action. Within
three (3) business days following the Execution Date, Zoran and MediaTek shall
cause their respective counsel to file with the United States District Court for
the District of Delaware a stipulation of dismissal and proposed order
dismissing with prejudice the parties’ respective claims and counterclaims in
the Delaware District Court Action. The stipulation shall provide that each
party shall bear its own attorneys’ fees and costs.

 

(iii)                               523 Investigation. Within ten (10) business
days following the Execution Date and pursuant to ITC Rule 210.21(b), Zoran and
MediaTek shall cause their respective counsel to jointly file in the 523
Investigation a motion to terminate investigation by settlement, and to take all
other actions to terminate the 523 Investigation and any appeal thereof.

 

(iv)                              506 Investigation. Within ten (10) business
days following the Execution Date and pursuant to ITC Rule 210.21(b), Zoran, Oak
and MediaTek shall cause their respective counsel to jointly file in the 506
Investigation a motion to terminate investigation by settlement, and to take all
other actions to terminate the 506 Investigation and any appeal thereof.
Specifically, within ten (10) business days following the Execution Date, Zoran
and MediaTek will apply for the dismissal of all related appeals and bond
forfeiture proceedings, and waive any conclusion, finding, remedy or any other
ruling or issue of fact or law contained in the ITC’s Notice of Final
Determination or Commission’s Opinion in the 506 Investigation. Zoran will
support MediaTek’s efforts to secure the return of all bond payments made by
MediaTek and the other respondents during the Presidential review period
following the issuance of the exclusion and cease and desist orders in the 506
Investigation. In addition, within two (2) business days following the Execution
Date, Zoran and MediaTek will seek termination of Customs enforcement
proceedings relating to the 506 Investigation, and will advise Customs that the
accused MediaTek products are licensed.

 

(v)                                 China Action. Within seven (7) business days
following the Execution Date, both MediaTek and MediaTek Shenzhen shall cause to
be filed an Application for Withdrawing the Claims (“Application”). The
Application shall encompass all of the claims in the China Action.

 

5

--------------------------------------------------------------------------------


 

--------------------------------------------------------------------------------

**** CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. 
THE COPY FILED HEREWITH OMITS THE INFORMATION SUBJECT TO THE CONFIDENTIALITY
REQUEST.  OMISSIONS ARE DESIGNATED AS [****].  A COMPLETE VERSION OF THIS
EXHIBIT HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

b.                                      Zoran and Oak Release of MediaTek. Zoran
and Oak, on behalf of themselves and their Subsidiaries, irrevocably release,
acquit and forever discharge MediaTek and its Released Subsidiaries and its and
their respective officers, directors, employees, agents, successors, assigns,
representatives, and attorneys, and its and their respective direct and indirect
customers, distributors, dealers, resellers, and manufacturers from any and all
claims or liabilities of any kind and nature, at law, in equity, or otherwise,
known and unknown, suspected and unsuspected, disclosed and undisclosed (i)
arising from, included in or relating to the Actions, or (ii) arising from
infringement of Zoran Patents or Excluded Patents (whether direct, contributory
or by inducement, and whether or not willful) based on acts of MediaTek and its
Released Subsidiaries prior to the Effective Date, or (iii) arising from
infringement of Zoran Patents or Excluded Patents (whether direct, contributory
or by inducement, and whether or not willful) based on products of MediaTek and
its Released Subsidiaries manufactured or sold prior to the Effective Date.

 

c.                                       MediaTek Release of Zoran and Oak.
MediaTek, on behalf of itself and its Subsidiaries, irrevocably releases,
acquits and forever discharges Zoran and Oak and their Released Subsidiaries and
all of their respective officers, directors, employees, agents, successors,
assigns, representatives, and attorneys, and their respective direct and
indirect customers, distributors, dealers, resellers, and manufacturers (with
the exception of the Excluded Companies) from any and all claims or liabilities
of any kind and nature, at law, in equity, or otherwise, known and unknown,
suspected and unsuspected, disclosed and undisclosed (i) arising from, included
in or relating to the Actions, or (ii) arising from infringement of MediaTek
Patents (whether direct, contributory or by inducement, and whether or not
willful) based on acts of Zoran and Oak and their Released Subsidiaries prior to
the Effective Date (other than activities with respect to products supplied
directly or indirectly to any of the Excluded Companies or otherwise used in any
products of any of the Excluded Companies), or (iii) arising from infringement
of MediaTek Patents (whether direct, contributory or by inducement, and whether
or not willful) based on products of Zoran and Oak and their Released
Subsidiaries manufactured or sold prior to the Effective Date (other than
products supplied directly or indirectly to any of the Excluded Companies or
otherwise used in any products of any of the Excluded Companies). Nothing in
this Section 3 shall be construed to constitute a release by MediaTek of any
Excluded Company or a release by MediaTek with respect to any products supplied
directly or indirectly to any of the Excluded Companies or otherwise used in any
products of any of the Excluded Companies.

 

d.                                      Waiver. All rights under Section 1542 of
the Civil Code of the State of California, and under any and all similar laws of
any governmental entity, are hereby expressly waived. Each party is aware that
said Section 1542 of the Civil Code provides as follows:

 

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.”

 

6

--------------------------------------------------------------------------------


 

--------------------------------------------------------------------------------

**** CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. 
THE COPY FILED HEREWITH OMITS THE INFORMATION SUBJECT TO THE CONFIDENTIALITY
REQUEST.  OMISSIONS ARE DESIGNATED AS [****].  A COMPLETE VERSION OF THIS
EXHIBIT HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

e.                                       Full Settlement. The parties agree that
this Agreement is in full and complete settlement of the rights and obligations
of the parties in connection with all of the Actions. This Agreement may be
pleaded as full and complete defense to any action, suit or claim and may be
used as an injunction against any such action, suit, claim, or other proceeding
of any type which may be prosecuted, initiated or attempted in violation of the
terms hereof. Each party shall be entitled to recover from the other party
reasonable attorneys’ fees and other related legal expenses incurred in
defending against any suit, action or claim brought or attempted by the other
party in violation of the terms of this Agreement.

 

f.                                         Not an Admission. It is understood
that this Agreement does not constitute an admission of any liability by any
party, but is a compromise of disputed claims.

 

g.                                      [****].

 

4.                                      TERM

 

The term of this Agreement shall commence on the Effective Date and continue
until the expiration of the last to expire of the Zoran Licensed Patents or
MediaTek Licensed Patents, whichever is later. The licenses, dismissals and
releases granted in this Agreement are irrevocable and non-terminable (except to
the extent such licenses are subject to limitations upon a Change of Control as
set forth in Section 7 below).

 

5.                                      CONFIDENTIALITY OF TERMS

 

a.                                       Neither the parties nor their
Subsidiaries shall use or refer to this Agreement or any of its provisions in
any promotional activity, except that the parties shall be each allowed to issue
a press release announcing the existence of this Agreement and the settlement of
the Actions. Prior to a party’s issuance of such a press release, that party
shall obtain the consent of the other as to the form and content of the press
release, said consent not being unreasonably withheld.

 

b.                                      The specific terms of this Agreement
shall be confidential. No party shall disclose the specific terms of this
Agreement except:

 

(i)                                     to its Subsidiaries in confidence;

 

(ii)                                  in the case of MediaTek, as permitted by
the prior written consent of Zoran, granted in its sole discretion;

 

(iii)                               in the case of Zoran, as permitted by the
prior written consent of MediaTek, granted in its sole discretion;

 

(iv)                              as may be required by law or legal process
(including legal requirements and regulations of the U.S. Securities and
Exchange Commission and the rules of the Nasdaq Stock Market), as determined by
such party based on advice and counsel from such party’s outside securities
counsel that such disclosure is advisable under such law or legal process,

 

7

--------------------------------------------------------------------------------


 

--------------------------------------------------------------------------------

**** CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. 
THE COPY FILED HEREWITH OMITS THE INFORMATION SUBJECT TO THE CONFIDENTIALITY
REQUEST.  OMISSIONS ARE DESIGNATED AS [****].  A COMPLETE VERSION OF THIS
EXHIBIT HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

provided however, that in the event either party determines it is necessary to
disclose any terms of this Agreement or to publicly file a copy of this
Agreement, the disclosing party agrees to notify the other party prior to such
filing and, upon the request of the other party, to use commercially reasonable
efforts to obtain confidential treatment for information deemed sensitive, to
the extent such confidential treatment is available under applicable laws and
regulations;

 

(v)                                 to the ITC (to the extent permissible by ITC
rules, all such information shall be submitted in confidence);

 

(vi)                              to state information that has already been
properly publicly disclosed pursuant to Section 5(b)(iv) or in an approved press
release under Section 5(a), to the extent reasonably necessary in response to an
inquiry from industry analysts or other third parties, provided that neither
party will issue any further press release (beyond the approved press release
under Section 5(a)) or other advertising or publicity regarding such information
or this Agreement, except as the other party shall agree;

 

(vii)                           in confidence, to a party’s or its Subsidiaries’
accountants, legal counsel and other financial and legal advisors in their
capacity of advising the party in such matters;

 

(viii)                        in response to a valid subpoena or as otherwise
may be required by law (in confidence to the extent allowed); provided, however,
that if a party or Subsidiary is required to do so by a subpoena (or other legal
process) or court order seeking disclosure of the terms set forth in this
Agreement, such party or Subsidiary shall, before responding thereto, provide
the other parties with prior written notice of such subpoena, legal process,
order or legal requirement in sufficient time (if reasonably feasible) to permit
the other parties the opportunity to object (or, if the timing of such
litigation makes advance notice impracticable, such notice is provided within
ten (10) days after such disclosure), to seek a court-entered protective order
or comparable court-ordered restriction, and shall reasonably cooperate with the
other parties in their efforts to obtain such protective order and provided
further that, the disclosing party shall seek to have the disclosure of such
terms and conditions restricted, as authorized or permitted by the court, in the
same manner as is the confidential information of other litigating persons; and
any party and any of its Subsidiaries is permitted to file this Agreement under
seal with and disclose under seal this Agreement, in whole or in part, and
information relating to this Agreement to a court, tribunal or government agency
of competent jurisdiction in an action or proceeding brought by or against a
party or a Subsidiary when reasonably necessary for such action or proceeding,
subject to written notice to the other party and an opportunity to obtain a
protective order or other restriction as described in this subparagraph;

 

(ix)                                to a third party in connection with a
potential Change of Control or other permitted assignment of this Agreement by,
of or with the party, provided that such disclosure shall be (A) on a strictly
limited, need-to-know basis, (B) when the party believes that such transaction
is reasonably likely to take place, and (C) on terms applicable to other highly
confidential information disclosed by such party in connection with such
transaction provided

 

8

--------------------------------------------------------------------------------


 

--------------------------------------------------------------------------------

**** CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. 
THE COPY FILED HEREWITH OMITS THE INFORMATION SUBJECT TO THE CONFIDENTIALITY
REQUEST.  OMISSIONS ARE DESIGNATED AS [****].  A COMPLETE VERSION OF THIS
EXHIBIT HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

such terms prohibit disclosure, prohibit use for any purpose other than as
required for due diligence in connection with the potential transaction and
provide for reasonable care; and

 

(x)                                   [****].

 

6.                                      CERTAIN REPRESENTATIONS, WARRANTIES AND
DISCLAIMERS

 

a.                                       MediaTek represents to Zoran that each
entity listed on Exhibit A hereto currently meets the definition of “Subsidiary”
herein.

 

b.                                      Zoran represents to MediaTek that each
entity listed on Exhibit B hereto currently meets the definition of “Subsidiary”
herein.

 

c.                                       Zoran represents and warrants to
MediaTek that it has the right to enter into this Agreement and grant the rights
and licenses granted herein, including, without limitation, to license the Zoran
Licensed Patents, and to bind its Subsidiaries under this Agreement.

 

d.                                      Zoran represents and warrants to
MediaTek that Zoran is the sole and lawful owner of all rights, title and
interest in and to each and every claim and other matters which it purports to
release herein and that Zoran has not heretofore assigned or transferred to any
person or entity any right, title or interest in the released matters.

 

e.                                       Zoran represents and warrants to
MediaTek that: (i) Zoran has the ability to compel Oak to take the actions
described in Section 3(a) above, and (ii) Sunext Technology Co., Ltd. will
cooperate in the dismissal in Section 3(a)(ii) above and in filing of the motion
described in Section 3(a)(iii) above.

 

f.                                         MediaTek represents and warrants to
Zoran that it has the right to enter into this Agreement and grant the rights
and licenses granted herein, including, without limitation, to license the
MediaTek Licensed Patents, and to bind its Subsidiaries under this Agreement.

 

g.                                      MediaTek represents and warrants to
Zoran that MediaTek is the sole and lawful owner of all rights, title and
interest in and to each and every claim and other matters which it purports to
release herein and that MediaTek has not heretofore assigned or transferred to
any person or entity any right, title or interest in the released matters.

 

h.                                      MediaTek represents and warrants to
Zoran that MediaTek: (i) has the ability to compel MediaTek Shenzhen to file a
dismissal of its claims against the China Defendants in the China Action, and
(ii) has the authority and has been authorized to enter into the agreements (y)
set forth in Section 3(a)(i) on behalf of the remaining defendants in the
California District Court Actions, and (z) set forth in Section 3(a)(iv) on
behalf of each of the remaining respondents who are the subject of the Exclusion
Order in the 506 Investigation.

 

i.                                          Nothing contained in this Agreement
is or shall be construed as: (i) a warranty or representation by either of the
parties to this Agreement as to the validity,

 

9

--------------------------------------------------------------------------------


 

--------------------------------------------------------------------------------

**** CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. 
THE COPY FILED HEREWITH OMITS THE INFORMATION SUBJECT TO THE CONFIDENTIALITY
REQUEST.  OMISSIONS ARE DESIGNATED AS [****].  A COMPLETE VERSION OF THIS
EXHIBIT HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

enforceability or scope of any of the Zoran Licensed Patents or the MediaTek
Licensed Patents; or (ii) a warranty or representation by either of the parties
that any manufacture, sale, lease, use or other disposition of Licensed Products
will be free from infringement of any patent rights or other intellectual
property rights of any third party; or (iii) an obligation by either of the
parties to furnish any technical or other information or know-how.

 

j.                                          Except as expressly provided herein,
neither party makes any representations or warranties, express or implied,
regarding any matter, including without limitations the implied warranties of
merchantability, suitability, and/or fitness for a particular use or purpose.

 

k.                                       Each party represents and warrants, on
behalf of itself and its Subsidiaries, that within the twelve (12) months prior
to the Effective Date neither it, nor any of its Subsidiaries, has assigned,
transferred or sold to a third party any Patents that, had they not been so
assigned, transferred or sold, would have been included within the definition of
MediaTek License Patents or Zoran Licensed Patents, as the case may be.

 

l.                                          Each party represents and warrants,
on behalf of itself and its Subsidiaries, that neither it nor any of its
Subsidiaries has the right or power to direct any third party to Assert against
the other party any cause of action based upon the other party’s purported
infringement of any Patent owned or enforceable by such third party.

 

m.                                    No party assumes any liability with
respect to any infringement of any patent or to any other rights of third
parties due to any reason, including, without limitation, another party’s
conduct under the licenses granted hereunder or for any responsibility for the
enforcement of its patents against third parties.

 

7.                                      ASSIGNMENT

 

a.                                       Except as otherwise expressly provided
in this Section 7, neither party may assign, transfer or otherwise dispose of
this Agreement or any of its rights and obligations under this Agreement
(referred to as an “assignment”) to any entity without prior written notice to,
and obtaining the prior written consent of, the other party; provided, however,
that a party may assign this Agreement without such consent in the event of (x)
a Change of Control involving that party or (y) as part of the transfer of all
or substantially all of the business or assets of a party (whether by sale,
merger, operation of law or otherwise) in a transaction that is not a Change of
Control, solely because the direct and indirect holders of Voting Power of the
party immediately prior to the transaction or series of related transactions
will hold, directly or indirectly, more than fifty percent (50%) of the Voting
Power of the successor-in-interest immediately after the transaction or series
of related transactions. Any assignment or attempted assignment or other
transfer not in compliance with the terms and conditions of this Agreement will
be null and void. If a party consents to an assignment of this Agreement, (i)
the successor-in-interest must agree in writing to be bound by the terms and
conditions of this Agreement; and (ii) the assigning party (to the extent

 

10

--------------------------------------------------------------------------------


 

--------------------------------------------------------------------------------

**** CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. 
THE COPY FILED HEREWITH OMITS THE INFORMATION SUBJECT TO THE CONFIDENTIALITY
REQUEST.  OMISSIONS ARE DESIGNATED AS [****].  A COMPLETE VERSION OF THIS
EXHIBIT HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

it does not become part of the successor-in-interest as a result of the
respective transaction) shall not retain any rights or licenses under this
Agreement.

 

b.                                      Upon a Change of Control of a party, the
following terms shall apply:

 

(i)                                     The Licensed Products of the party
subject to the Change of Control (“Acquired Party”) will be limited to those
Licensed Products that [****]. The licenses granted in Sections 2(a) and 2(b),
as the case may be, applicable to the Acquired Party shall continue with respect
to such Existing Products and Follow On Products after the effective date of the
Change of Control. [****].

 

(ii)                                  Nothing contained in this Section 7 shall
limit the Licensed Products of the other party that is not subject to the Change
of Control.

 

(iii)                               Upon a Change of Control of either party,
the license under Section 2(a) shall be limited to Patents that fit within the
definition of “Zoran Licensed Patents” and were owned or licensable by Zoran or
any of its Subsidiaries immediately prior to the effective date of such Change
of Control and the Acquirer’s patents (except for the Zoran Licensed Patents
acquired by the Acquirer from Zoran) shall not be licensed under this Agreement.

 

(iv)                              Upon a Change of Control of either party, the
license under Section 2(b) shall be limited to Patents that fit within the
definition of “MediaTek Licensed Patents” and were owned or licensable by
MediaTek or any of its Subsidiaries immediately prior to the effective date of
such Change of Control and the Acquirer’s patents (except for the MediaTek
Licensed Patents acquired by the Acquirer from MediaTek) shall not be licensed
under this Agreement.

 

(v)                                 From and after the effective date on which
an After-Acquired Subsidiary becomes a Subsidiary of a party and meets the
requirements for being a Licensed Subsidiary, such After-Acquired Subsidiary
shall be granted the licenses set forth in Section 2. The Patents of an
After-Acquired Subsidiary will be included in the license granted to the other
party to the extent set forth in the definition of MediaTek Licensed Patents or
Zoran Licensed Patents, as applicable, as of the date the After-Acquired
Subsidiary becomes a Subsidiary. The licenses described in Section 2 shall not
have any retroactive effect for those units of products that were sold by the
Subsidiary prior to the date on which it becomes a Licensed Subsidiary.

 

(vi)                              On the date that a Licensed Subsidiary of a
party ceases to be a Licensed Subsidiary (“Former Licensed Subsidiary”) or a
Subsidiary becomes a Former Subsidiary of that party:

 

(A)                              The licenses granted to the Former Licensed
Subsidiary of that party under this Agreement shall terminate on the date the
Former Licensed Subsidiary ceases to be a Licensed Subsidiary. Notwithstanding
the foregoing, such termination shall not have any retroactive effect and the
licenses granted to the Former Licensed

 

11

--------------------------------------------------------------------------------


 

--------------------------------------------------------------------------------

**** CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. 
THE COPY FILED HEREWITH OMITS THE INFORMATION SUBJECT TO THE CONFIDENTIALITY
REQUEST.  OMISSIONS ARE DESIGNATED AS [****].  A COMPLETE VERSION OF THIS
EXHIBIT HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

Subsidiary under this Agreement for those units of Licensed Products previously
sold or that have already been made and are in inventory which the Former
Licensed Subsidiary demonstrates were made by or for the Former Licensed
Subsidiary prior to the date on which it ceased to be a Licensed Subsidiary
shall not be affected.

 

(B)                                The licenses and covenants granted hereunder
to the other party and its Licensed Subsidiaries with respect to Patents of the
Former Subsidiary shall continue as set forth in this Agreement; provided,
however, that such licenses and covenants shall not extend to new Patents of the
Former Subsidiary that were not Zoran Licensed Patents or MediaTek Licensed
Patents, as applicable, prior to the date the Former Subsidiary ceases to be a
Subsidiary.

 

(C)                                Notwithstanding the foregoing provisions (A)
and (B) of this Section 7(b)(vi), if a Licensed Subsidiary of a party is merged
or subsumed into a party or another Licensed Subsidiary of a party such that the
resulting entity remains a party or a Licensed Subsidiary under this Agreement,
the licenses granted to the Former Subsidiary under this Agreement shall remain
in effect and shall continue to apply to the resulting party or Licensed
Subsidiary, as applicable.

 

(D)                               Each party reserves the right to and may enter
into negotiations with the Former Licensed Subsidiary regarding cross-license or
covenants to not sue agreements, and each party agrees not to improperly
interfere with such negotiations.

 

c.                                       Divestiture of Material Business Unit.

 

(i)                                     [****].

 

(ii)                                  [****].

 

(iii)                               [****].

 

d.                                      Oak shall not be considered a “party”
with respect to the rights and licenses granted to Zoran Corporation in Section
2 and this Section 7 and shall only be entitled to the benefit of the license
granted in Section 2(b) above so long as Oak continues to be a Licensed
Subsidiary of Zoran.

 

e.                                       Each party shall promptly provide the
other party with written notice upon the occurrence of a permitted assignment,
Change of Control or addition of a Licensed Subsidiary after the Effective Date.

 

12

--------------------------------------------------------------------------------


 

--------------------------------------------------------------------------------

**** CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. 
THE COPY FILED HEREWITH OMITS THE INFORMATION SUBJECT TO THE CONFIDENTIALITY
REQUEST.  OMISSIONS ARE DESIGNATED AS [****].  A COMPLETE VERSION OF THIS
EXHIBIT HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

8.                                      MISCELLANEOUS PROVISIONS

 

a.                                       Nothing contained in this Agreement
shall be construed as imposing any obligation to institute any suit or action
for infringement of any patents, or to defend any suit or action brought by a
third party which challenges or concerns the validity or enforceability of any
patents licensed under this Agreement.

 

b.                                      This Agreement will not be binding until
it has been signed below by both parties.

 

c.                                       Nothing contained in this Agreement
shall be construed as an obligation to file any patent application or to secure
any patent or to maintain any patent in force.

 

d.                                      No express or implied waiver of any
breach of any term, condition or obligation of this Agreement shall be construed
as a waiver of any subsequent breach of that term, condition or obligation or of
any other term, condition or obligation of this Agreement of the same or of a
different nature.

 

e.                                       Any failure to perform any obligation
hereunder shall be excused to the extent such failure is caused by any
controlling law, order, or regulation, or by any acts of war, acts of public
enemies, fires, floods, acts of God, acts of terrorism, or any other contingency
beyond the control of the parties, but only so long as said law, order,
regulation or contingency continues.

 

f.                                         Nothing contained in this Agreement
shall be construed as conferring to either party hereof any right to use in
advertising, publicity, or other promotional activities any name, trade name,
trademark or other designation of the other party and its Subsidiaries
(including any contraction, abbreviation or simulation of any of the foregoing).

 

g.                                      This Agreement shall be construed in
accordance with and governed by the laws of the State of California, United
States, as applied to agreements entered into and fully performed therein by
residents thereof, excluding conflict of laws principles thereof. In the event
of a breach of this Agreement, the exclusive venue for any and all litigation
brought to enforce the Agreement shall be the United States District Court,
Northern District of California.

 

h.                                      If any term, clause, or provision of
this Agreement shall be held to be invalid, the validity of any other term,
clause or provision shall not be affected; and such invalid term, clause or
provision shall be replaced by a valid term that reflects the economic effect of
the invalid term, clause or provision, or if such is not possible, shall be
deemed deleted from this Agreement.

 

i.                                          This Agreement is the result of
negotiations between Zoran and MediaTek, both of which have been represented by
counsel during such negotiations; accordingly, this Agreement shall not be
construed for or against either party.

 

13

--------------------------------------------------------------------------------


 

--------------------------------------------------------------------------------

**** CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. 
THE COPY FILED HEREWITH OMITS THE INFORMATION SUBJECT TO THE CONFIDENTIALITY
REQUEST.  OMISSIONS ARE DESIGNATED AS [****].  A COMPLETE VERSION OF THIS
EXHIBIT HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

j.                                          This Agreement (including all
Exhibits hereto, which are all incorporated by this reference) sets forth the
entire agreement and understanding between the parties as to the subject matter
hereof and supersedes all prior or contemporaneous agreements, understandings,
discussions and other communications, if any, between the parties with respect
to the subject matter hereof.

 

k.                                       No modification or amendment to this
Agreement will be effective unless it is in writing and executed by authorized
representatives of the parties, nor will any waiver of any rights be effective
unless assented to in writing by the party to be charged.

 

l.                                          Each party to this Agreement agrees
to perform any further acts and execute and deliver any further documents that
may be reasonably necessary to carry out the provisions of this Agreement.

 

m.                                    This Agreement and any counterpart
original thereof may be executed and transmitted by facsimile or by emailed
portable document format (“.pdf”) document. The facsimile and/or .pdf signature
shall be valid and acceptable for all purposes as if it were an original. This
Agreement may be executed in multiple counterparts, each of which shall be
deemed an original, but all of which together shall constitute one and the same
instrument. In making proof of this Agreement, it shall not be necessary to
produce or account for more than one such counterpart.

 

9.                                      ATTORNEYS’ FEES

 

Each party shall bear its own attorney’s fees and related expenses incurred by
or on behalf of said party in connection with the negotiation of this Agreement.

 

[signature page follows]

 

14

--------------------------------------------------------------------------------


 

--------------------------------------------------------------------------------

**** CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. 
THE COPY FILED HEREWITH OMITS THE INFORMATION SUBJECT TO THE CONFIDENTIALITY
REQUEST.  OMISSIONS ARE DESIGNATED AS [****].  A COMPLETE VERSION OF THIS
EXHIBIT HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

IN WITNESS WHEREOF, each of the parties has caused this Agreement to be executed
by its duly authorized officer as of the Execution Date.

 

Zoran Corporation

MediaTek, Inc.

 

 

 

 

By:

/s/ Levy Gerzberg

 

By:

/s/ C.J. Hsieh

 

 

 

 

 

 

 

 

 

Name:

Levy Gerzberg

 

Name:

C.J. Hsieh

 

 

 

 

 

Title:

President & CEO

 

Title:

President

 

 

 

 

 

Date:

1/25/06

 

Date:

1/25/06

 

 

15

--------------------------------------------------------------------------------


 

--------------------------------------------------------------------------------

**** CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. 
THE COPY FILED HEREWITH OMITS THE INFORMATION SUBJECT TO THE CONFIDENTIALITY
REQUEST.  OMISSIONS ARE DESIGNATED AS [****].  A COMPLETE VERSION OF THIS
EXHIBIT HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

EXHIBIT A

MEDIATEK LICENSED SUBSIDIARIES

 

[****]

 

16

--------------------------------------------------------------------------------


 

--------------------------------------------------------------------------------

**** CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. 
THE COPY FILED HEREWITH OMITS THE INFORMATION SUBJECT TO THE CONFIDENTIALITY
REQUEST.  OMISSIONS ARE DESIGNATED AS [****].  A COMPLETE VERSION OF THIS
EXHIBIT HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

EXHIBIT B

ZORAN LICENSED SUBSIDIARIES

 

[****]

 

17

--------------------------------------------------------------------------------


 

--------------------------------------------------------------------------------

**** CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. 
THE COPY FILED HEREWITH OMITS THE INFORMATION SUBJECT TO THE CONFIDENTIALITY
REQUEST.  OMISSIONS ARE DESIGNATED AS [****].  A COMPLETE VERSION OF THIS
EXHIBIT HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

EXHIBIT C

FORM OF [****] CROSS-LICENSE

 

PC OPTICAL STORAGE PATENT CROSS LICENSE AGREEMENT

 

This PC Optical Storage Patent Cross License Agreement (“Agreement”), executed
as of                                   , 2006 (the “Execution Date”), is made
and entered into by and between [****] and MediaTek, Inc., a Taiwanese
corporation with its with its principal place of business at No. 1-2, Innovation
Road 1, Science-Based Industrial Park, Hsin-Chu City, Taiwan 300, R.O.C.
(“MediaTek”). This Agreement shall be effective as of
                                     , 2006 (the “Effective Date”).

 

RECITALS

 

A.                                   [****] and MediaTek each own or control,
and have the right to license, certain patents.

 

B.                                     MediaTek brought a case against [****] in
the International Trade Commission, namely Investigation [****] (the “Action”).

 

C.                                     [****] and MediaTek each desire to obtain
a license under certain patents of the other party during the term of this
Agreement, all as is more particularly described in this Agreement.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the mutual promises and covenants contained
herein and of other good and valuable consideration, the parties agree as
follows:

 

1.                                      DEFINITIONS

 

a.                                       “Subsidiary” means, with respect to a
given entity, any corporation or other entity which directly or indirectly is
controlled by the given entity for so long as such control exists. Control will
mean direct or indirect ownership by the given entity of more than fifty percent
(50%) of the Voting Power or the power to direct or cause the direction of the
day-to-day management, operations, business and policies of the controlled
entity, whether through the ownership of voting securities, by contract or
otherwise.

 

b.                                      “After-Acquired Subsidiary” means any
entity that becomes a Subsidiary of a party during the term of this Agreement.

 

18

--------------------------------------------------------------------------------


 

--------------------------------------------------------------------------------

**** CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. 
THE COPY FILED HEREWITH OMITS THE INFORMATION SUBJECT TO THE CONFIDENTIALITY
REQUEST.  OMISSIONS ARE DESIGNATED AS [****].  A COMPLETE VERSION OF THIS
EXHIBIT HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

c.                                       “Assert” means to bring an action of
any nature before any legal, judicial, arbitration, administrative, executive or
other type of body or tribunal that has or claims to have authority to
adjudicate such action in whole or in part. Examples of such body or tribunal
include, without limitation, United States State and Federal Courts, the United
States International Trade Commission and any foreign counterparts of any of the
foregoing.

 

d.                                      “Change of Control” means a transaction
or series of related transactions in which either (i) a party consolidates or
merges with or into a third party, or sells, assigns, conveys, transfers, leases
or otherwise disposes of all or substantially all of its assets directly or
indirectly to a third party, or any third party consolidates with, or merges
with or into, a party, in each case unless the direct and indirect holders of
the outstanding voting stock or of other voting rights (referred to for
convenience as the “voting power”) entitled to elect directors or other managing
authority for such entity immediately prior to the transaction or series of
related transactions will hold, directly or indirectly, more than fifty (50%) of
the voting power of the surviving or transferee third party immediately after
the transaction or series of related transactions; or (ii) a third party or
“group” (as such term is used in Rule 13d-5 under the United States Securities
Exchange Act of 1934) is or becomes, or has the right to become, the beneficial
owner, directly or indirectly, of more than 50% of the total voting power of a
party.

 

e.                                       “Economic Interest” means rights of a
party to receive, directly or indirectly, a share of the profits of a Subsidiary
associated with securities or other equity or ownership interest in such
Subsidiary (including, for example, rights to receive dividends and other profit
distributions), whether or not actually distributed.

 

f.                                         “Former Subsidiary” means any entity
that ceases to be a Subsidiary of a party during the term of this Agreement.

 

g.                                      “ITC” means the United States
International Trade Commission.

 

h.                                      [****].

 

i.                                          [****].

 

j.                                          “Licensed Product” means any product
that is a PC Optical Storage Device, the manufacturing, using, selling, offering
to sell, leasing, or importing of which in any country would, in the absence of
the license granted by this Agreement, directly or indirectly infringe one or
more claims of a party’s Licensed Patents.

 

k.                                       “MediaTek Licensed Patents” means all
Patents throughout the world that satisfy each of the following conditions: 
[****].

 

19

--------------------------------------------------------------------------------


 

--------------------------------------------------------------------------------

**** CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. 
THE COPY FILED HEREWITH OMITS THE INFORMATION SUBJECT TO THE CONFIDENTIALITY
REQUEST.  OMISSIONS ARE DESIGNATED AS [****].  A COMPLETE VERSION OF THIS
EXHIBIT HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

l.                                          “Patents” mean (i) any patent
(including any utility patent, design patent, patent of importation, patent of
addition, certificate of addition, certificate or model of utility) granted by
the United States or any other country, (ii) any reissue, continuation, parent,
division, extension, renewal, or continuation-in-part of any of the foregoing,
(iii) any counterpart anywhere in the world of any of the foregoing, (iv) any
patent application in the United States or any other country, and (v) any patent
application that is a continuation, continuing application, continuation-in-part
or division of any such application.

 

m.                                    “PC Optical Storage Business” means
[****].

 

n.                                      “PC Optical Storage Device” means any
data storage device [****].

 

o.                                      “Released Subsidiary” and “Released
Subsidiaries” of MediaTek means each Licensed Subsidiary of MediaTek as of the
Effective Date, as listed on Exhibit A.

 

p.                                      “Released Subsidiary” and “Released
Subsidiaries” of [****] means each Licensed Subsidiary of [****] as of the
Effective Date, as listed on Exhibit B.

 

q.                                      [****].

 

r.                                         “Voting Power” means the right to
exercise voting power with respect to the election of directors or similar
managing authority of an entity (whether through direct or indirect beneficial
ownership of shares or securities of such entity or otherwise).

 

2.                                      LICENSES

 

a.                                       [****]’ License to MediaTek.

 

(i)                                     Subject to the limitations on the scope
of the license granted in Section 2(d) below, [****], on behalf of itself and
its Subsidiaries, hereby grants to MediaTek and its Licensed Subsidiaries, for
the term of this Agreement only, a non-exclusive, non-transferable and
non-assignable (except as set forth in Section 7) license, without the right to
sublicense, under the [****] Licensed Patents only, to make, have made (subject
to Section 2(d) below), use, import, lease, offer to sell, sell (directly or
indirectly) and otherwise transfer Licensed Products and to practice any method
or process in the PC Optical Storage Business.

 

(ii)                                  No implied licenses are granted hereunder.
Nothing contained in this Agreement shall expressly or by implication or by
estoppel or otherwise give MediaTek any right to license [****] Licensed Patents
to any third party.

 

20

--------------------------------------------------------------------------------


 

--------------------------------------------------------------------------------

**** CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. 
THE COPY FILED HEREWITH OMITS THE INFORMATION SUBJECT TO THE CONFIDENTIALITY
REQUEST.  OMISSIONS ARE DESIGNATED AS [****].  A COMPLETE VERSION OF THIS
EXHIBIT HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

b.                                      MediaTek’s License to [****].

 

(i)                                     Subject to the limitations on the scope
of the license granted in Section 2(d) below, MediaTek, on behalf of itself and
its Subsidiaries, hereby grants to [****] and its Licensed Subsidiaries, for the
term of this Agreement only, a non-exclusive, non-transferable and
non-assignable (except as set forth in Section 7) license, without the right to
sublicense, under the MediaTek Licensed Patents only, to make, have made
(subject to Section 2(d) below), use, import, lease, offer to sell, sell
(directly or indirectly) and otherwise transfer Licensed Products and to
practice any method or process in the PC Optical Storage Business.

 

(ii)                                  No implied licenses are granted hereunder.
Nothing contained in this Agreement shall expressly or by implication or by
estoppel or otherwise give [****] any right to license MediaTek Licensed Patents
to any third party.

 

c.                                       Customers. The sale or lease of a
Licensed Product by a party or its Licensed Subsidiary to a direct or indirect
customer under the licenses granted in Section 2(a) or in Section 2(b), as
applicable, conveys the right for such customer to use, sell (directly or
indirectly), offer to sell and import such Licensed Products as sold by a party
or its Licensed Subsidiary (including as part of a larger combination through
the incorporation of the Licensed Products into other products to the extent
necessary for the use of such Licensed Products as part of PC Optical Storage
Devices).

 

d.                                      Limitations on Scope of License Grant.

 

(i)                                     The licenses granted in Sections 2(a),
2(b) and 2(c) to each party do not extend to [****].

 

(ii)                                  [****].

 

3.                                      RELEASES

 

a.                                       [****] Release of MediaTek. [****], on
behalf of itself and its Subsidiaries, irrevocably releases, acquits and forever
discharges MediaTek and its Released Subsidiaries and its and their respective
officers, directors, employees, agents, successors, assigns, representatives,
and attorneys, and its and their respective direct and indirect customers,
distributors, dealers, resellers, and manufacturers from any and all claims or
liabilities of any kind and nature, at law, in equity, or otherwise, known and
unknown, suspected and unsuspected, disclosed and undisclosed (i) arising from,
included in or relating to the Action, or (ii) arising from infringement of
[****] Patents (whether direct, contributory or by

 

21

--------------------------------------------------------------------------------


 

--------------------------------------------------------------------------------

**** CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. 
THE COPY FILED HEREWITH OMITS THE INFORMATION SUBJECT TO THE CONFIDENTIALITY
REQUEST.  OMISSIONS ARE DESIGNATED AS [****].  A COMPLETE VERSION OF THIS
EXHIBIT HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

inducement, and whether or not willful) based on acts of MediaTek and its
Released Subsidiaries prior to the Effective Date, or (iii) arising from
infringement of [****] Patents (whether direct, contributory or by inducement,
and whether or willful) based on products of MediaTek and its Released
Subsidiaries manufactured or sold prior to the Effective Date.

 

b.                                      MediaTek Release of [****]. MediaTek, on
behalf of itself and its Subsidiaries, irrevocably releases, acquits and forever
discharges [****] and its Released Subsidiaries and its and their respective
officers, directors, employees, agents, successors, assigns, representatives,
and attorneys, and its and their respective direct and indirect customers,
distributors, dealers, resellers, and manufacturers from any and all claims or
liabilities of any kind and nature, at law, in equity, or otherwise, known and
unknown, suspected and unsuspected, disclosed and undisclosed (i) arising from,
included in or relating to the Action, or (ii) arising from infringement of
MediaTek Patents (whether direct, contributory or by inducement, and whether or
not willful) based on acts of [****] and its Released Subsidiaries prior to the
Effective Date, or (iii) arising from infringement of MediaTek Patents (whether
direct, contributory or by inducement, and whether or willful) based on products
of [****] and its Released Subsidiaries manufactured or sold prior to the
Effective Date.

 

c.                                       Waiver. All rights under Section 1542
of the Civil Code of the State of California, and under any and all similar laws
of any governmental entity, are hereby expressly waived. Each party is aware
that said Section 1542 of the Civil Code provides as follows:

 

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.”

 

d.                                      Full Settlement. The parties agree that
this Agreement is in full and complete settlement of the rights and obligations
of the parties in connection with the Action. This Agreement may be pleaded as
full and complete defense to any action, suit or claim and may be used as an
injunction against any such action, suit, claim, or other proceeding of any type
which may be prosecuted, initiated or attempted in violation of the terms
hereof. Each party shall be entitled to recover from the other party reasonable
attorneys’ fees and other related legal expenses incurred in defending against
any suit, action or claim brought or attempted by the other party in violation
of the terms of this Agreement.

 

e.                                       Not an Admission. It is understood that
this Agreement does not constitute an admission of any liability by any party,
but is a compromise of disputed claims.

 

22

--------------------------------------------------------------------------------


 

--------------------------------------------------------------------------------

**** CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. 
THE COPY FILED HEREWITH OMITS THE INFORMATION SUBJECT TO THE CONFIDENTIALITY
REQUEST.  OMISSIONS ARE DESIGNATED AS [****].  A COMPLETE VERSION OF THIS
EXHIBIT HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

4.                                      TERM

 

The term of this Agreement shall commence on the Effective Date and continue
until the expiration of the last to expire of the [****] Licensed Patents or
MediaTek Licensed Patents, whichever is later. The licenses and releases granted
in this Agreement are irrevocable and non-terminable (except to the extent such
licenses are subject to limitations upon a Change of Control as set forth in
Section 7 below).

 

5.                                      CONFIDENTIALITY OF TERMS

 

a.                                       [Intentionally Omitted]

 

b.                                      The specific terms of this Agreement
shall be confidential. No party shall disclose the specific terms of this
Agreement except:

 

(i)                                     to its Subsidiaries in confidence;

 

(ii)                                  in the case of MediaTek, as permitted by
the prior written consent of [****], granted in its sole discretion;

 

(iii)                               in the case of [****], as permitted by the
prior written consent of MediaTek, granted in its sole discretion;

 

(iv)                              as may be required by law or legal process
(including legal requirements and regulations of the U.S. Securities and
Exchange Commission and the rules of the Nasdaq Stock Market), as determined by
such party based on advice and counsel from such party’s outside securities
counsel that such disclosure is advisable under such law or legal process,
provided however, that in the event either party determines it is necessary to
disclose any terms of this Agreement or to publicly file a copy of this
Agreement, the disclosing party agrees to notify the other party prior to such
filing and, upon the request of the other party, to use commercially reasonable
efforts to obtain confidential treatment for information deemed sensitive, to
the extent such confidential treatment is available under applicable laws and
regulations;

 

(v)                                 to the ITC (to the extent permissible by ITC
rules, all such information shall be submitted in confidence);

 

(vi)                              to state information that has already been
properly publicly disclosed pursuant to Section 5(b)(iv)

 

(vii)                           in confidence, to a party’s or its Subsidiaries’
accountants, legal counsel and other financial and legal advisors in their
capacity of advising the party in such matters;

 

23

--------------------------------------------------------------------------------


 

--------------------------------------------------------------------------------

**** CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. 
THE COPY FILED HEREWITH OMITS THE INFORMATION SUBJECT TO THE CONFIDENTIALITY
REQUEST.  OMISSIONS ARE DESIGNATED AS [****].  A COMPLETE VERSION OF THIS
EXHIBIT HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

(viii)                        in response to a valid subpoena or as otherwise
may be required by law (in confidence to the extent allowed); provided, however,
that if a party or Subsidiary is required to do so by a subpoena (or other legal
process) or court order seeking disclosure of the terms set forth in this
Agreement, such party or Subsidiary shall, before responding thereto, provide
the other parties with prior written notice of such subpoena, legal process,
order or legal requirement in sufficient time (if reasonably feasible) to permit
the other parties the opportunity to object (or, if the timing of such
litigation makes advance notice impracticable, such notice is provided within
ten (10) days after such disclosure), to seek a court-entered protective order
or comparable court-ordered restriction, and shall reasonably cooperate with the
other parties in their efforts to obtain such protective order and provided
further that, the disclosing party shall seek to have the disclosure of such
terms and conditions restricted, as authorized or permitted by the court, in the
same manner as is the confidential information of other litigating persons; and
any party and any of its Subsidiaries is permitted to file this Agreement under
seal with and disclose under seal this Agreement, in whole or in part, and
information relating to this Agreement to a court, tribunal or government agency
of competent jurisdiction in an action or proceeding brought by or against a
party or a Subsidiary when reasonably necessary for such action or proceeding,
subject to written notice to the other party and an opportunity to obtain a
protective order or other restriction as described in this subparagraph; and

 

(ix)                                to a third party in connection with a
potential Change of Control or other permitted assignment of this Agreement by,
of or with the party, provided that such disclosure shall be (A) on a strictly
limited, need-to-know basis, (B) when the party believes that such transaction
is reasonably likely to take place, and (C) on terms applicable to other highly
confidential information disclosed by such party in connection with such
transaction provided such terms prohibit disclosure, prohibit use for any
purpose other than as required for due diligence in connection with the
potential transaction and provide for reasonable care.

 

6.                                      CERTAIN REPRESENTATIONS, WARRANTIES AND
DISCLAIMERS

 

a.                                       MediaTek represents to [****] that each
entity listed on Exhibit A hereto currently meets the definition of “Subsidiary”
herein.

 

b.                                      [****] represents to MediaTek that each
entity listed on Exhibit B hereto currently meets the definition of “Subsidiary”
herein.

 

c.                                       [****] represents and warrants to
MediaTek that it has the right to enter into this Agreement and grant the rights
and licenses granted herein, including, without

 

24

--------------------------------------------------------------------------------


 

--------------------------------------------------------------------------------

**** CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. 
THE COPY FILED HEREWITH OMITS THE INFORMATION SUBJECT TO THE CONFIDENTIALITY
REQUEST.  OMISSIONS ARE DESIGNATED AS [****].  A COMPLETE VERSION OF THIS
EXHIBIT HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

limitation, to license the [****] Licensed Patents, and to bind its Subsidiaries
under this Agreement.

 

d.                                      [****] represents and warrants to
MediaTek that [****] is the sole and lawful owner of all rights, title and
interest in and to each and every claim and other matters which it purports to
release herein and that [****] has not heretofore assigned or transferred to any
person or entity any right, title or interest in the released matters

 

e.                                       MediaTek represents and warrants to
[****] that it has the right to enter into this Agreement and grant the rights
and licenses granted herein, including, without limitation, to license the
MediaTek Licensed Patents, and to bind its Subsidiaries under this Agreement.

 

f.                                         MediaTek represents and warrants to
[****] that MediaTek is the sole and lawful owner of all rights, title and
interest in and to each and every claim and other matters which it purports to
release herein and that MediaTek has not heretofore assigned or transferred to
any person or entity any right, title or interest in the released matters.

 

g.                                      Nothing contained in this Agreement is
or shall be construed as: (i) a warranty or representation by either of the
parties to this Agreement as to the validity, enforceability or scope of any of
the [****] Licensed Patents or the MediaTek Licensed Patents; or (ii) a warranty
or representation by either of the parties that any manufacture, sale, lease,
use or other disposition of Licensed Products will be free from infringement of
any patent rights or other intellectual property rights of any third party; or
(iii) an obligation by either of the parties to furnish any technical or other
information or know-how.

 

h.                                      Except as expressly provided herein,
neither party makes any representations or warranties, express or implied,
regarding any matter, including without limitations the implied warranties of
merchantability, suitability, and/or fitness for a particular use or purpose.

 

i.                                          Each party represents and warrants,
on behalf of itself and its Subsidiaries, that within the twelve (12) months
prior to the Effective Date neither it, nor any of its Subsidiaries, has
assigned, transferred or sold to a third party any Patents that, had they not
been so assigned, transferred or sold, would have been included within the
definition of MediaTek License Patents or [****] Licensed Patents, as the case
may be.

 

j.                                          Each party represents and warrants,
on behalf of itself and its Subsidiaries, that neither it nor any of its
Subsidiaries has the right or power to direct any third party

 

25

--------------------------------------------------------------------------------


 

--------------------------------------------------------------------------------

**** CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. 
THE COPY FILED HEREWITH OMITS THE INFORMATION SUBJECT TO THE CONFIDENTIALITY
REQUEST.  OMISSIONS ARE DESIGNATED AS [****].  A COMPLETE VERSION OF THIS
EXHIBIT HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

to Assert against the other party any cause of action based upon the other
party’s purported infringement of any Patent owned or enforceable by such third
party.

 

k.                                       No party assumes any liability with
respect to any infringement of any patent or to any other rights of third
parties due to any reason, including, without limitation, another party’s
conduct under the licenses granted hereunder or for any responsibility for the
enforcement of its patents against third parties.

 

7.                                      ASSIGNMENT

 

a.                                       Except as otherwise expressly provided
in this Section 7, neither party may assign, transfer or otherwise dispose of
this Agreement or any of its rights and obligations under this Agreement
(referred to as an “assignment”) to any entity without prior written notice to,
and obtaining the prior written consent of, the other party; provided, however,
that a party may assign this Agreement without such consent in the event of (x)
a Change of Control involving that party or (y) as part of the transfer of all
or substantially all of the business or assets of a party (whether by sale,
merger, operation of law or otherwise) in a transaction that is not a Change of
Control, solely because the direct and indirect holders of Voting Power of the
party immediately prior to the transaction or series of related transactions
will hold, directly or indirectly, more than fifty percent (50%) of the Voting
Power of the successor-in-interest immediately after the transaction or series
of related transactions. Any assignment or attempted assignment or other
transfer not in compliance with the terms and conditions of this Agreement will
be null and void. If a party consents to an assignment of this Agreement, (i)
the successor-in-interest must agree in writing to be bound by the terms and
conditions of this Agreement; and (ii) the assigning party (to the extent it
does not become part of the successor-in-interest as a result of the respective
transaction) shall not retain any rights or licenses under this Agreement.

 

b.                                      Upon a Change of Control of a party, the
following terms shall apply:

 

(i)                                     The Licensed Products of the party
subject to the Change of Control (“Acquired Party”) will be limited to those
Licensed Products that [****]. The licenses granted in Sections 2(a) and 2(b),
as the case may be, applicable to the Acquired Party shall continue with respect
to such Existing Products and Follow On Products after the effective date of the
Change of Control. [****].

 

(ii)                                  Nothing contained in this Section 7 shall
limit the Licensed Products of the other party that is not subject to the Change
of Control.

 

(iii)                               Upon a Change of Control of either party,
the license under Section 2(a) shall be limited to Patents that fit within the
definition of “[****] Licensed

 

26

--------------------------------------------------------------------------------


 

--------------------------------------------------------------------------------

**** CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. 
THE COPY FILED HEREWITH OMITS THE INFORMATION SUBJECT TO THE CONFIDENTIALITY
REQUEST.  OMISSIONS ARE DESIGNATED AS [****].  A COMPLETE VERSION OF THIS
EXHIBIT HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

Patents” and were owned or licensable by [****] or any of its Subsidiaries
immediately prior to the effective date of such Change of Control and the
Acquirer’s patents (except for the [****] Licensed Patents acquired by the
Acquirer from [****]) shall not be licensed under this Agreement.

 

(iv)                              Upon a Change of Control of either party, the
license under Section 2(b) shall be limited to Patents that fit within the
definition of “MediaTek Licensed Patents” and were owned or licensable by
MediaTek or any of its Subsidiaries immediately prior to the effective date of
such Change of Control and the Acquirer’s patents (except for the MediaTek
Licensed Patents acquired by the Acquirer from MediaTek) shall not be licensed
under this Agreement.

 

(v)                                 From and after the effective date on which
an After-Acquired Subsidiary becomes a Subsidiary of a party and meets the
requirements for being a Licensed Subsidiary, such After-Acquired Subsidiary
shall be granted the licenses set forth in Section 2. The Patents of an
After-Acquired Subsidiary will be included in the license granted to the other
party to the extent set forth in the definition of MediaTek Licensed Patents or
[****] Licensed Patents, as applicable, as of the date the After-Acquired
Subsidiary becomes a Subsidiary. The licenses described in Section 2 shall not
have any retroactive effect for those units of products that were sold by the
Subsidiary prior to the date on which it becomes a Licensed Subsidiary.

 

(vi)                              On the date that a Licensed Subsidiary of a
party ceases to be a Licensed Subsidiary (“Former Licensed Subsidiary”) or a
Subsidiary becomes a Former Subsidiary of that party:

 

(A)                              The licenses granted to the Former Licensed
Subsidiary of that party under this Agreement shall terminate on the date the
Former Licensed Subsidiary ceases to be a Licensed Subsidiary. Notwithstanding
the foregoing, such termination shall not have any retroactive effect and the
licenses granted to the Former Licensed Subsidiary under this Agreement for
those units of Licensed Products previously sold or that have already been made
and are in inventory which the Former Licensed Subsidiary demonstrates were made
by or for the Former Licensed Subsidiary prior to the date on which it ceased to
be a Licensed Subsidiary shall not be affected.

 

(B)                                The licenses and covenants granted hereunder
to the other party and its Licensed Subsidiaries with respect to Patents of the
Former Subsidiary shall continue as set forth in this Agreement; provided,
however, that such licenses and covenants shall not extend to new Patents of the
Former Subsidiary that were not [****]

 

27

--------------------------------------------------------------------------------


 

--------------------------------------------------------------------------------

**** CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. 
THE COPY FILED HEREWITH OMITS THE INFORMATION SUBJECT TO THE CONFIDENTIALITY
REQUEST.  OMISSIONS ARE DESIGNATED AS [****].  A COMPLETE VERSION OF THIS
EXHIBIT HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

Licensed Patents or MediaTek Licensed Patents, as applicable, prior to the date
the Former Subsidiary ceases to be a Subsidiary.

 

(C)                                Notwithstanding the foregoing provisions (A)
and (B) of this Section 7(b)(vi), if a Licensed Subsidiary of a party is merged
or subsumed into a party or another Licensed Subsidiary of a party such that the
resulting entity remains a party or a Licensed Subsidiary under this Agreement,
the licenses granted to the Former Subsidiary under this Agreement shall remain
in effect and shall continue to apply to the resulting party or Licensed
Subsidiary, as applicable.

 

(D)                               Each party reserves the right to and may enter
into negotiations with the Former Licensed Subsidiary regarding cross-license or
covenants to not sue agreements, and each party agrees not to improperly
interfere with such negotiations.

 

c.                                       Divestiture of Material Business Unit.

 

(i)                                     [****].

 

(ii)                                  [****].

 

(iii)                               [****].

 

d.                                      Each party shall promptly provide the
other party with written notice upon the occurrence of a permitted assignment,
Change of Control or addition of a Licensed Subsidiary after the Effective Date.

 

8.                                      MISCELLANEOUS PROVISIONS

 

a.                                       Nothing contained in this Agreement
shall be construed as imposing any obligation to institute any suit or action
for infringement of any patents, or to defend any suit or action brought by a
third party which challenges or concerns the validity or enforceability of any
patents licensed under this Agreement.

 

b.                                      This Agreement will not be binding until
it has been signed below by both parties.

 

c.                                       Nothing contained in this Agreement
shall be construed as an obligation to file any patent application or to secure
any patent or to maintain any patent in force.

 

d.                                      No express or implied waiver of any
breach of any term, condition or obligation of this Agreement shall be construed
as a waiver of any subsequent breach of that term, condition or obligation or of
any other term, condition or obligation of this Agreement of the same or of a
different nature.

 

28

--------------------------------------------------------------------------------


 

--------------------------------------------------------------------------------

**** CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. 
THE COPY FILED HEREWITH OMITS THE INFORMATION SUBJECT TO THE CONFIDENTIALITY
REQUEST.  OMISSIONS ARE DESIGNATED AS [****].  A COMPLETE VERSION OF THIS
EXHIBIT HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

e.                                       Any failure to perform any obligation
hereunder shall be excused to the extent such failure is caused by any
controlling law, order, or regulation, or by any acts of war, acts of public
enemies, fires, floods, acts of God, acts of terrorism, or any other contingency
beyond the control of the parties, but only so long as said law, order,
regulation or contingency continues.

 

f.                                         Nothing contained in this Agreement
shall be construed as conferring to either party hereof any right to use in
advertising, publicity, or other promotional activities any name, trade name,
trademark or other designation of the other party and its Subsidiaries
(including any contraction, abbreviation or simulation of any of the foregoing).

 

g.                                      This Agreement shall be construed in
accordance with and governed by the laws of the State of California, United
States, as applied to agreements entered into and fully performed therein by
residents thereof, excluding conflict of laws principles thereof. In the event
of a breach of this Agreement, the exclusive venue for any and all litigation
brought to enforce the Agreement shall be the United States District Court,
Northern District of California.

 

h.                                      If any term, clause, or provision of
this Agreement shall be held to be invalid, the validity of any other term,
clause or provision shall not be affected; and such invalid term, clause or
provision shall be replaced by a valid term that reflects the economic effect of
the invalid term, clause or provision, or if such is not possible, shall be
deemed deleted from this Agreement.

 

i.                                          This Agreement is the result of
negotiations between [****] and MediaTek, both of which have been represented by
counsel during such negotiations; accordingly, this Agreement shall not be
construed for or against either party.

 

j.                                          This Agreement (including all
Exhibits hereto, which are all incorporated by this reference) sets forth the
entire agreement and understanding between the parties as to the subject matter
hereof and supersedes all prior or contemporaneous agreements, understandings,
discussions and other communications, if any, between the parties with respect
to the subject matter hereof.

 

k.                                       No modification or amendment to this
Agreement will be effective unless it is in writing and executed by authorized
representatives of the parties, nor will any waiver of any rights be effective
unless assented to in writing by the party to be charged.

 

l.                                          Each party to this Agreement agrees
to perform any further acts and execute and deliver any further documents that
may be reasonably necessary to carry out the provisions of this Agreement.

 

29

--------------------------------------------------------------------------------


 

--------------------------------------------------------------------------------

**** CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. 
THE COPY FILED HEREWITH OMITS THE INFORMATION SUBJECT TO THE CONFIDENTIALITY
REQUEST.  OMISSIONS ARE DESIGNATED AS [****].  A COMPLETE VERSION OF THIS
EXHIBIT HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

m.                                    This Agreement and any counterpart
original thereof may be executed and transmitted by facsimile or by emailed
portable document format (“.pdf”) document. The facsimile and/or .pdf signature
shall be valid and acceptable for all purposes as if it were an original. This
Agreement may be executed in multiple counterparts, each of which shall be
deemed an original, but all of which together shall constitute one and the same
instrument. In making proof of this Agreement, it shall not be necessary to
produce or account for more than one such counterpart.

 

9.                                      ATTORNEYS’ FEES

 

Each party shall bear its own attorney’s fees and related expenses incurred by
or on behalf of said party in connection with the negotiation of this Agreement.

 

[signature page follows]

 

30

--------------------------------------------------------------------------------


 

--------------------------------------------------------------------------------

**** CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. 
THE COPY FILED HEREWITH OMITS THE INFORMATION SUBJECT TO THE CONFIDENTIALITY
REQUEST.  OMISSIONS ARE DESIGNATED AS [****].  A COMPLETE VERSION OF THIS
EXHIBIT HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

IN WITNESS WHEREOF, each of the parties has caused this Agreement to be executed
by its duly authorized officer as of the Execution Date.

 

[****] Corporation

MediaTek, Inc.

 

 

 

 

By:

 

 

By:

 

 

 

 

 

 

 

Name:

 

 

Name:

 

 

 

 

Title:

 

 

Title:

 

 

 

 

Date:

 

 

Date:

 

 

31

--------------------------------------------------------------------------------


 

--------------------------------------------------------------------------------

**** CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. 
THE COPY FILED HEREWITH OMITS THE INFORMATION SUBJECT TO THE CONFIDENTIALITY
REQUEST.  OMISSIONS ARE DESIGNATED AS [****].  A COMPLETE VERSION OF THIS
EXHIBIT HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

EXHIBIT A

MEDIATEK LICENSED SUBSIDIARIES

 

[****]

 

32

--------------------------------------------------------------------------------


 

--------------------------------------------------------------------------------

**** CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. 
THE COPY FILED HEREWITH OMITS THE INFORMATION SUBJECT TO THE CONFIDENTIALITY
REQUEST.  OMISSIONS ARE DESIGNATED AS [****].  A COMPLETE VERSION OF THIS
EXHIBIT HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

EXHIBIT B

[****] LICENSED SUBSIDIARIES

 

[****]

 

33

--------------------------------------------------------------------------------


 

--------------------------------------------------------------------------------

**** CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. 
THE COPY FILED HEREWITH OMITS THE INFORMATION SUBJECT TO THE CONFIDENTIALITY
REQUEST.  OMISSIONS ARE DESIGNATED AS [****].  A COMPLETE VERSION OF THIS
EXHIBIT HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

EXHIBIT D

EXCLUDED PATENTS

 

[****]

 

34

--------------------------------------------------------------------------------